United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
W.G., Appellant
and
DEPARTMENT OF THE INTERIOR,
NATIONAL PARK SERVICE, Washington, DC,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 08-2202
Issued: April 15, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On August 6, 2008 appellant filed a timely appeal from the merit decision of the Office
of Workers’ Compensation Programs dated June 27, 2008, denying his claim for a schedule
award. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3(d)(2), the Board has jurisdiction to review
the merits of this case.
ISSUE
The issue is whether appellant established that he was entitled to a schedule award.
FACTUAL HISTORY
On February 24, 1998 appellant, then a 37-year-old laborer, filed a traumatic injury claim
alleging that, on February 17, 1998, he twisted his right wrist while pulling trash. The Office
accepted appellant’s claim for right carpal tunnel syndrome and wrist sprain. Treatment included
physical therapy, splints and decompression surgery.

On January 24, 2007 appellant filed a claim for a schedule award. In a report dated
March 2, 2007, Dr. Hampton J. Jackson, appellant’s treating Board-certified orthopedic surgeon,
stated:
“There is obvious atrophy that has prompted manual muscle testing examination
which clearly shows weakness to pinch and grip. Therefore, a dynamometer was
used to measure the pinch and grip and the values were rated to [T]ables 16-32,
16-33 and 16-34 [of the American Medical Association, Guides to the Evaluation
of Permanent Impairment (A.M.A., Guides) (5th ed. 2001)]. His pinch and grip
strength rates a 20 percent impairment of the upper extremity. [Appellant] indeed
does have diminished light touch with two-point discrimination of the thumb and
index finger. Thus, according to [T]able 16-10, [appellant] rates a [G]rade [3]
neurosensory deficit or peripheral nerve disorder and obvious deceased motor
strength rating [G]rade [4]. When the grades are then utilized on [T]able 16-5,
[appellant] then has a 23.4 percent impairment due to pain, discomfort and
sensory alteration and a 2.5 percent impairment due to muscle weakness. There
has been a good range of motion of the wrist.
“Therefore, when [appellant’s] various impairments are combined on the
[C]ombined [V]alues [C]hart, which is on page 604 of the [A.M.A., Guides], his
impairment of his right upper extremity related to his carpal tunnel syndrome is
52 percent impairment of the right upper extremity. This is based on his present
impairment, which may change with future surgery and the total rate of his right
upper extremity.
By memorandum dated July 16, 2007, the Office forwarded Dr. Jackson’s report to the
Office medical adviser and asked his comments with regard to appellant’s eligibility for a
schedule award. By letter dated July 19, 2007, the Office medical adviser replied that in order to
rate appellant for residuals of carpal tunnel syndrome, he must have updated electromyogram
(EMG) and nerve conduction studies (NCS) done by an independent physician.
The Office referred appellant to Dr. Kenneth Eckman, a Board-certified neurologist, to
perform EMG and NCS for the purpose of determining an impairment rating for a schedule
award for the right upper extremity resulting from carpal tunnel syndrome. It noted that it was
not necessary that Dr. Eckman provide an impairment rating. In a report dated October 3, 2007,
after conducting a physical examination, Dr. Eckman found that the NCS were in the normal to
upper normal range and that the needle EMG component was normal in both upper extremities.
He noted that, on the basis of this study, there was no definite electrophysiological evidence of
carpal tunnel syndrome on either side, nor was there evidence of cervical radiculopathy.
Dr. Eckman then indicated that the current assessment, including clinical evaluation and
NCS/EMG show no evidence of carpal tunnel syndrome on the right side and that based on this,
he would “conclude that there is no evidence of carpal tunnel syndrome in this case at the present
time.”
On January 30, 2008 the Office referred appellant’s case to the Office medical adviser for
comments with regard to his claim for a schedule award. In a response dated February 11, 2008,
the Office medical adviser found that appellant’s impairment rating to his right upper extremity

2

was zero percent because the EMG and NCS were negative. He noted that, pursuant to the
A.M.A., Guides, Chapter 16, page 495, there was no basis for rating of permanency of the nerve
as it adequately decompressed and had recovered.
In a decision dated June 27, 2008, the Office denied appellant’s claim for a schedule
award.
LEGAL PRECEDENT
The schedule award provision of the Federal Employees’ Compensation Act1 and its
implementing regulations2 set forth the number of weeks of compensation payable to employees
sustaining permanent impairment from loss or loss of use, of scheduled members or functions of
the body. However, the Act does not specify the manner in which the percentage of loss shall be
determined. For consistent results and to ensure equal justice under the law to all claimants,
good administrative practice necessitates the use of a single set of tables so that there may be
uniform standards applicable to all claimants. The A.M.A., Guides has been adopted by the
implementing regulations as the appropriate standard for evaluating schedule losses.
Office procedures3 provide that upper extremity impairment secondary to carpal tunnel
syndrome and other entrapment neuropathies should be calculated using section 16.5d and
Tables 16-10, 16-11 and 16-15.4 Chapter 16 of the fifth edition of the A.M.A., Guides provides
the framework for assessing upper extremity impairments.5 Regarding carpal tunnel syndrome,
the A.M.A., Guides provide:
“If, after an optimal recovery time following surgical decompression, an
individual continues to complain of pain, paresthesias and/or difficulties in
performing certain activities, three possible scenarios can be present:
(1) Positive clinical findings of median nerve dysfunction and electrical
conduction delay(s): the impairment due to residual CTS is rated
according to the sensory and/or motor deficits as described earlier.6
1

5 U.S.C. § 8107.

2

20 C.F.R. § 10.404.

3

See Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter 3.700, Exhibit 4
(June 2003). See also Cristeen Falls, 55 ECAB 420 (2004).
4

A.M.A., Guides 491, 482, 484, 492, respectively; see Joseph Lawrence, Jr., 53 ECAB 331 (2002).

5

A.M.A., Guides 433-521.

6

Section 16.5b of the A.M.A., Guides describes the methods for evaluating upper extremity impairments due to
peripheral nerve disorders and provides that the severity of the sensory or pain deficit and motor deficit should be
classified according to Tables 16-10a and 16-11a respectively. The impairment is evaluated by multiplying the
grade of severity of the sensory or motor deficit by the respective maximum upper extremity value resulting from
sensory or motor deficits of each nerve structure involved. When both sensory and motor functions are involved,
the impairment values derived for each are combined. Id.

3

(2) Normal sensibility and opposition strength with abnormal sensory
and/or motor latencies or abnormal EMG [electromyogram] testing of the
thenar muscles: a residual CTS is still present and an impairment rating
not to exceed five percent of the upper extremity may be justified.
(3) Normal sensibility (two-point discrimination and Semmes-Weinstein
monofilament testing), opposition strength and nerve conduction studies:
there is no objective basis for an impairment rating.”7 (Emphasis in the
original.)
The A.M.A., Guides further provides that, “In compression neuropathies, additional
impairment values are not given for decreased grip strength.”8 Carpal tunnel syndrome is an
entrapment/compression neuropathy of the median nerve.9
Office procedures provide that, after obtaining all necessary medical evidence, the file
should be routed to the Office medical adviser for an opinion concerning the nature and
percentage of impairment in accordance with the A.M.A., Guides, with the Office medical
adviser providing rationale for the percentage of impairment specified.10
ANALYSIS
The Office accepted appellant’s claim for right carpal tunnel syndrome and wrist sprain
causally related to his February 17, 1998 work injury. Appellant’s treatment included
decompression surgery. Appellant filed a claim for a schedule award.
The A.M.A., Guides on page 495 provide three scenarios for determining the permanent
impairment due to carpal tunnel syndrome after an optimal recovery time following surgical
decompression. Utilizing these scenarios, the Board finds that the medical evidence does not
establish that appellant was entitled to a schedule award.
In support of his claim for a schedule award, appellant submitted the report of
Dr. Jackson, his Board-certified orthopedic surgeon, who opined that appellant had 52 percent
impairment of his right upper extremity causally related to his accepted injury. The Board finds
that Dr. Jackson’s assessment is not well rationalized or supported by the A.M.A., Guides.
Initially, the Board notes that Chapter 16 of the A.M.A., Guides provide a detailed grading
scheme and procedures for determining impairments of the upper extremities due to pain,
discomfort, loss of sensation, or loss of strength.11 However, Dr. Jackson does not adequately
7

A.M.A., Guides 495.

8

Id. at 494; see also FECA Bulletin No. 01-05 (issued January 29, 2001).

9

A.M.A., Guides 492.

10

See Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability Claims,
Chapter 2.808.6(d) (August 2002).
11

A.M.A., Guides 433-521 (5th ed.), Chapter 16, The Upper Extremities.

4

explain his conclusion that appellant had 23.4 percent impairment due to pain, discomfort and
sensory alteration and 2.5 percent impairment due to muscle weakness. The Board further finds
that Dr. Jackson’s conclusion that appellant had pinch and grip strength rates of 20 percent
impairment of the upper extremity is improper. The Board notes that the A.M.A., Guides do not
encourage the use of grip or pinch strength as an impairment factor because strength
measurements are functional tests influenced by subjective factors that are difficult to control.
The A.M.A., Guides for the most part is based on anatomic impairment. Only in rare cases
should grip strength be used and only when it represents an impairing factor that has not been
otherwise considered adequately. The A.M.A., Guides state that, otherwise, the impairment
rating based on objective anatomic findings take precedence.12 Accordingly, as Dr. Jackson does
not properly support his finding that appellant had 52 percent impairment of the right upper
extremity, his opinion is entitled to diminished weight.
On the other hand, the second opinion physician, Dr. Eckman noted that as appellant’s
NCS/EMG showed no evidence of carpal tunnel syndrome on the right side, there was no
evidence of carpal tunnel syndrome at this time. The Office medical adviser reviewed these
findings and opinions and concluded that appellant was entitled to an impairment rating to the
right upper extremity of zero percent because the EMG and NCS studies were negative. He
further noted that there was no definitive electrophysiological evidence of carpal tunnel
syndrome on either side, nor was there any evidence of cervical radiculopathy. Finally, the
medical adviser noted that there was no basis for a rating of permanency of the nerve as it had
adequately decompressed and recovered.
The Board finds that the weight of the medical evidence, as represented by the opinions
of Dr. Eckman and the Office medical adviser, establishes that appellant has not shown that he is
entitled to a schedule award. Accordingly, the Office properly denied his claim for a schedule
award.
CONCLUSION
The Board finds that appellant has not established that he was entitled to a schedule
award.

12

See A.M.A., Guides, 507-08, 16.8 Strength Evaluation, Principles; Phillip H. Conte, 56 ECAB 213 (2004). See
also T.A., 59 ECAB ___ (Docket No. 07-1836, issued November 20, 2007) (the Board has found that the fifth
edition of the A.M.A., Guides provides that impairment for carpal tunnel syndrome be rated on motor and sensory
deficits only).

5

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated June 27, 2008 is affirmed.
Issued: April 15, 2009
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

